The land was converted into money in the lifetime of the plaintiff's husband and with his consent, and the purchase money therefor was received by the defendant as the agent of the husband. We think he was bound to account with the husband for the money at any time during his life, and on his death to account with his administrator. This action proceeds on the claim that he was liable to account with the widow for some part of the fund, since otherwise the action could not be maintained either for money had and received, or on an implied promise growing out of the facts stated in the declaration and the agreed statement of facts. But we are unable to perceive any obligation on his part to account with the widow. An action by the administrator might clearly have been maintained against him, and since dower cannot at law be granted out of money, it seems clear that no action by the widow could have been so maintained. 1 Bishop on Married Women, § 465. The defendant therefore has done only what he was compellable to do, and hence is not liable. Judgment will be for the defendant for costs.
Judgment for defendant for costs.